                 IN THE UNITED STATES DISTRICT COURT FOR THE

               MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      CASE NO. 2:18cr283-MHT
                                               )            (WO)
ALICIA CHARELLE RILEY                          )



                             FORFEITURE MONEY JUDGMENT

       This cause comes before the court upon the government’s motion for a forfeiture money

judgment in the amount of $93,500.00.

       Being fully advised of the relevant facts, the court hereby finds that defendant Alicia

Charelle Riley obtained $93,500.00 in proceeds from the conspiracy to commit bank fraud and

mail fraud, to which she pled guilty.

       Accordingly, it is ORDERED, ADJUDGED and DECREED that for good cause shown,

the government’s motion (doc. no. 241) is granted.

       It is further ORDERED that, pursuant to 18 U.S.C. § 981(a)(1)(C) and Rule 32.2(b)(2) of

the Federal Rules of Criminal Procedure, the defendant shall be held liable for a forfeiture money

judgment in the amount of $93,500.00.

       It is further ORDERED that, upon entry of this order, it shall become a final order of

forfeiture as to the defendant.

       The court retains jurisdiction to address any third-party claim that may be asserted in these

proceedings, to enter any further order necessary for the forfeiture and disposition of such property,

and to order any substitute assets forfeited to the United States up to the amount of the forfeiture
money judgment.

      DONE this 17th day of July, 2019.




                                          /s/ Myron H. Thompson
                                          UNITED STATES DISTRICT JUDGE
